This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Appellant’s merit brief was due January 17, 1995. It appears from the records of this court that appellant has not filed a merit brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
*1449IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective January 18, 1995.